Citation Nr: 0020694	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  94-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
a psychiatric disorder secondary to hearing loss and 
tinnitus.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had a period of reserve service from April 1978 
to November 1985, preceded by active service from July 1962 
to July 1965 and from November 1968 to April 1970.  In May 
1970, he claimed service connection for hearing loss.  An 
August 1970 rating decision granted service connection for 
bilateral sensorineural hearing loss, and assigned a 
noncompensable evaluation.  In 1975, he sought an increased 
evaluation for hearing loss, the claim was denied, and he 
disagreed and appealed.  A January 1976 decision by the Board 
of Veterans' Appeals (Board) denied an increased evaluation 
for hearing loss but granted service connection for tinnitus 
and assigned a compensable evaluation on an extraschedular 
basis.  An August 1984 rating decision assigned a 20 percent 
evaluation for hearing loss.

In June 1991, the veteran claimed service connection for a 
psychiatric disorder, as secondary to hearing loss and 
tinnitus.  This appeal comes to the Board from a September 
1991 rating decision by the Huntington Regional Office (RO) 
that granted service connection for depression and assigned a 
10 percent evaluation.

In his October 1992 Substantive Appeal, the veteran requested 
a Travel Board hearing.  Evidentiary development continued 
and, before the Travel Board hearing could be convened, a 
February 1994 rating decision increased to 50 percent the 
evaluation for the psychiatric disorder, and made the 
increase retroactive to the June 1991 claim.  In a March 1997 
letter, the veteran was notified of the time and date for his 
Travel Board hearing but, in a letter later that month, he 
withdrew his hearing request.

In a February 1998 Board decision, the case was remanded for 
further development of the evidence.  We noted there that a 
July 1994 rating decision had denied TDIU, and that the 
veteran had disagreed with the rating decision in September, 
but a Statement of the Case had not been issued that advised 
him of the law and regulations applicable to TDIU claims.  In 
the remand, we referred the matter to the RO for issuance of 
a proper Statement of the Case.  A Statement of the Case has 
not yet been issued, so the claim is addressed in the remand 
section of this decision.
Service connection for a psychiatric disorder was based on 
the veteran's reported hearing loss and tinnitus.  Though the 
issue before the Board is the evaluation for the psychiatric 
disorder, we would be remiss if we failed to note that an 
extremely comprehensive June 1996 VA audiologic examination, 
received and associated with the file in March 1998, showed 
the veteran's hearing to be essentially normal.  Similarly, a 
January 1999 VA audiologic examination revealed only slight 
bilateral sensorineural hearing loss from 3000 to 8000 Hertz, 
and results were comparable with those obtained in June 1996.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's psychiatric disorder is manifested by 
complaints of depression, anxiety, irritability, and 
difficulty sleeping, but he has maintained a marriage for 
more than 33 years, has close relationships with his three 
daughters, helps others with odd jobs, hunts, fishes, and 
collects Indian artifacts.  Clinical findings show anxiety, 
chronic depression, and mildly restricted affect, but he is 
oriented, well dressed and groomed, his flow and content of 
speech are appropriate, thoughts are logical and goal 
directed, judgment and insight are intact, and there is no 
indication of suicidal or homicidal ideation.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 50 
percent for a psychiatric disorder, under the rating criteria 
in effect before, or on and after, November 7, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4,10, 4.130, and Diagnostic Codes (DC) 9206, 9209, 
9400, 9405, and 9411 (1996) and 9400, 9411, 9432, 9433, 9435, 
and 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a November 1969 
Aeromedical Summary that shows that his second tour of active 
service began in December 1967, that he began helicopter 
pilot training in February 1968 and completed it in November, 
and that he was assigned to Vietnam some time soon 
thereafter.  He was qualified to fly an observation 
helicopter and three models of the utility helicopter, the 
"Huey".  After accruing 40 hours of flying time in Vietnam, 
he reported difficulty hearing radio transmissions and, on 23 
December 1968, was grounded for hearing loss.  In January 
1970, he was reassigned as a maintenance officer.  The 
veteran was evacuated from Vietnam four months and seven days 
after his arrival there.

Based on his service medical records and July 1970 VA 
audiometric testing, the veteran was granted service 
connection for hearing loss by an August 1970 rating 
decision.  A January 1976 Board decision granted service 
connection for tinnitus and, on an extraschedular basis, a 
compensable evaluation therefor.  An August 1984 rating 
decision increased to 20 percent the evaluation for hearing 
loss.

In September 1986, the veteran claimed service connection for 
residuals of Agent Orange exposure and for "a nervous 
condition (delayed stress)."  In a letter later that month, 
the RO noted that the psychiatric disorder for which he 
sought service connection often resulted from life-
threatening events during combat and asked for information 
about stressful events he had experienced.  In a statement 
received in October, he said that he did not claim that his 
psychiatric disorder resulted from life-threatening events, 
but that his hearing loss and tinnitus affected his nerves.

A September 1986 VA intake interview noted that the veteran 
was employed as a project manager in charge of construction 
and renovation of federal prisons, and that he had service 
connection for tinnitus.  He had been married since April 
1966 and had three daughters aged 13, 15, and 18.  He said 
that he and his wife had a good sexual relationship.  His 
military history included Marine Corps service from July 1962 
to July 1965 with two months in combat as an infantry squad 
leader.  (We note, however, that his DD Form 214 for that 
period of service shows that he was a warehouseman, and was 
discharged as a corporal, and does not show that he was 
issued the Marine Corps Expeditionary Medal for Dominican 
Republic service.)  His second period of service, from 
December 1967 to April 1970, was in the Army where he served 
seven months in Vietnam as a gunship pilot.  (As noted above, 
he served just over four months in Vietnam, only one of which 
was as a helicopter pilot.)  He said he had Reserve service 
from 1977 to 1985.

He reported that his tinnitus had worsened during the 
preceding year, resulting in stress, frustration, and 
irritability.  He also reported, during the preceding two 
months, depression, insomnia, and decreased appetite, but he 
was active and had not lost energy.  He had suicidal thoughts 
but said he would not commit suicide because it would be 
dishonorable to do so.  There were no hallucinations or 
delusions, and memory was normal.  The clinical impression 
was depression secondary to tinnitus.

An evaluation later that month by a VA psychologist resulted 
in an Axis I diagnosis of adjustment disorder with depressed 
mood.

In an October 1990 letter addressed To Whom It May Concern, 
the Seneca Mental Health/Mental Retardation Council noted 
that the veteran complained that tinnitus had worsened during 
the preceding five or six years.  As a result, he 
occasionally had difficulty sleeping, he had been more 
irritable, his ability to control his temper had diminished, 
he began to feel "down in the dumps and sad," and he cried 
more easily.  Although he had been less interested in hunting 
during the preceding two years, he still enjoyed food, and 
hunting Indian artifacts, and his sex drive had been normal.  
The examiner noted that patients with tinnitus often had a 
certain amount of depression and he opined that that was the 
case with the veteran.

At an August 1991 VA psychiatric examination, the veteran 
said the ringing in his ears had become unbearable.  He 
reported frustration and depression due to hearing loss and 
tinnitus.  On examination, he was oriented and appropriately 
groomed, but was anxious and depressed.  There was no 
evidence of looseness of associations, flight of ideas, or 
pressured speech, but memory seemed slightly impaired, and 
the examiner suggested that might have been due to some 
impairment of concentration.  The assessment was major 
affective illness (depression).  The examiner opined that the 
veteran had moderate, but recurrent, depression that appeared 
to be due to hearing loss and tinnitus.

A September 1991 rating decision granted service connection 
for depression, proximately caused by service-connected 
disabilities, and assigned a 10 percent evaluation.

A January 1992 VA report, denominated "Intake History and 
Evaluation Reviewed," noted that the veteran had had 
difficulty dealing with hearing loss and tinnitus and that he 
currently complained of irritability, depression, and 
difficulty concentrating.  On examination, he appeared neat, 
was calm and quiet, smiled easily, and was friendly.  He was 
talkative, and his speech was spontaneous, relevant, 
coherent, and did not evidence thought pathology.  He 
expressed concern about the future and anger about the war 
and bureaucracy.  He slept well, his appetite was good, his 
energy level varied, and his affect was warm, stable, 
flexible, and appropriate.  He said he sometimes felt 
helpless or hopeless but not worthless.  He had had suicidal 
ideation in the past, but not currently, and said he would 
not commit suicide because his family needed him.  He said he 
sometimes cried but enjoyed sex, movies, fishing, and hunting 
for Indian artifacts.  The examiner said that the veteran had 
not accepted the reality of his hearing disorders and that 
they caused dysphoria, anxiety, frustration, anger with the 
government and his employer, and decreased self-confidence.  
The examiner concluded that the veteran did not have 
depressive illness but diagnosed, on Axis I, adjustment 
disorder, with anxiety and dysphoria, and dysthymic symptoms.

A February 1992 VA outpatient treatment record noted that the 
veteran's wife accompanied him for the session.  She appeared 
to be warm and concerned, and described her husband as 
honest, dependable, trustworthy, and helpful.  She said that 
he had trouble with his memory and his sleep.  The examiner 
noted that, although the veteran had war-related nightmares, 
he did not have full PTSD symptomatology.

In February 1992, the RO received a copy of a letter the 
veteran sent his Senator wherein he said that, if he could be 
awarded a 100 percent disability evaluation by VA, he would 
take a medical retirement from his employer.

An April 1992 VA psychologic evaluation noted the veteran's 
service-connected disabilities and the evaluations assigned 
each.  The veteran complained of anxiety, irritability, 
memory loss, and nightmares, and hearing problems that he 
attributed to "long-term" exposure to artillery fire and 
helicopter engines.  The examiner noted, in some detail, the 
veteran's preservice social history.

With regard to his military service, the veteran said he 
experienced heavy combat in Vietnam.  He said he had been a 
gunship pilot whose duties included locating and destroying 
the enemy and his supplies.  He said he often felt detached 
from the killing he did because the enemy was "just a target 
below on the ground . . . ,"  but he said he saw his share 
of "arms and legs and guts."  He told of an incident when 
he located an enemy supply dump and fired several missiles at 
it only to find that it was inhabited by monkeys.  The 
examiner said he cried at that point in the interview and had 
difficulty continuing.  He said he "always hated killing 
those monkeys.  I don't know why, but I've always hated it."  
He also said he was to kill water buffalo because they were 
used by the enemy to carry supplies.  That, too, bothered him 
"more than it did to kill the enemy."  He said that, on two 
occasions, he failed to kill the enemy even though it was his 
duty to do so.  On one occasion, he came upon a young couple 
engaged in sexual activity.  He said that, for some reason, 
he could not kill them and later regretted not performing his 
duty.

The veteran said that he often felt that his life was in 
danger and described an incident when a bullet pierced the 
floor of the helicopter and missed him by only a few inches.  
When asked about buddies that died, the examiner said he 
choked up, cried, and said two of his buddies were killed.  
He said he had not told anyone of their deaths, and never 
talked about them, out of respect for the dead.  He said they 
died honorably, like men, but that no one should have to die 
like that.

The veteran said he continued to have nightmares about 
Vietnam in which someone got "the drop" on him.  However, 
he reported that his current medication helped him to sleep.  
He also described an incident that occurred a month earlier 
in which he was awakened by a man's voice saying, "What's 
going on here."  He said he got up, got his gun, and checked 
the house, but found no one there and no evidence that the 
house had been disturbed.

The veteran said that feelings of "being caught" intruded 
upon his daily activities.  For example, while he was deer 
hunting two years earlier, another hunter came out of the 
bush and walked toward him carrying his rifle.  He said he 
became extremely fearful, agitated, his heart began to race, 
he began to sweat, and he felt confused.  He said, "I knew 
he had me.  I knew he had me.  If he wanted to, he could kill 
me." He said his "gut reaction" was to reach for his own 
rifle but felt that, if he did, the other hunter might kill 
him.  The examiner said he had difficulty acknowledging that 
the other hunter posed little danger to him, and he continued 
to focus on the extreme danger he felt during that encounter.

The veteran said he experienced no disciplinary action while 
in the service and was discharged honorably in 1970 at the 
rank of Chief Warrant Officer.  He said he could have been 
promoted to captain several times, but "didn't like to kiss 
butt."

The veteran said that, about ten months into his tour in 
Vietnam, he began to have trouble understanding radioed 
instructions, to have problems with equilibrium, and to have 
constant ringing in the ears.  An examination showed hearing 
loss.  (We again note that the record reflects veteran spent 
just over four months in Vietnam.)

He further reported that, after his discharge from the Army, 
he spent a year fishing and living off his savings.  He said 
he did not care about anything, and took long walks.  In 
1971, he took a job as an assistant civil engineer for the 
railroad.  That job ended in 1973 when a corporate merger 
abolished his position.  In 1972, while still employed by the 
railroad, he started a construction business that he 
described as very successful.  He also attended night classes 
at a community college, but never received a degree.  After 
several years of seeking employment with the prison system, 
he obtained it in 1976.  In 1980, he sold the construction 
business because it conflicted with his prison employment.  
He still worked for the prison system, and his current job 
title was construction project manager.  He said that, 
although he enjoyed his job, his hearing problems, his 
irritability, and his anxiety were starting to interfere with 
his performance.  He said he had a physical altercation with 
a co-worker two years earlier and was suspended for five days 
without pay.  There had been no further incidents of that 
nature and he and the other man had worked cordially together 
since.

The veteran had been married for 26 years and he and his wife 
had three daughters, ages 19, 21, and 23.  He said his wife 
had been very supportive over the years, but they both had 
become more irritable and had one or two arguments each week.  
He said he had not hit his wife, because it was not a manly 
thing to do, but was afraid that he might.  He said they had 
sexual relations less than he liked and that his wife seemed 
more detached.  He said he felt that his current problems 
were interfering with his relationship with his daughters, 
that he shouted at them more, and did not feel as close to 
them as before.  He said his youngest child had been 
diagnosed with some emotional and behavioral problems when 
she was 13 years old, saw a psychiatrist for a year or two, 
and currently was doing well.  He attributed her emotional 
problems to his exposure to Agent Orange in Vietnam.  He said 
she was conceived and born in 1971 when he had some open 
sores that his doctor suggested might have been due to 
exposure to Agent Orange in Vietnam.

The veteran said he enjoyed hunting, fishing, and looking for 
Indian artifacts.  He said he went on day-long hikes into the 
mountains every Saturday and Sunday, weather permitting.

The veteran said he began to use alcohol in the Marine Corps 
because "part of being a Marine was going out, getting 
drunk, and getting into fights."  He said he became violent 
when drunk, a trait he attributed to his "Indian blood."  
He denied arrests for drinking while in service, but reported 
a 1971 arrest for an offense committed while he was 
intoxicated.  On that occasion, he said he was threatened by 
a man with a knife in the parking lot of a local bar.  He 
knocked the man to the ground and tried to run him over with 
his car.  He was charged with attempted murder but the charge 
was later reduced to disturbing the peace.  Since that 
incident he had limited his alcohol consumption to wine at 
dinner, drinking one or two bottles of wine each week.  He 
said he knew he should not drink alcohol, as it could 
contribute to his depression, but he felt that wine was good 
for digestion.

The examiner noted that the veteran arrived at the scheduled 
time, dressed casually but neatly, and was cooperative and 
friendly during the interview.  He responded readily to 
questions posed to him and maintained good eye contact.  He 
was oriented, generally logical, coherent, and his thought 
processes were sequential.  Mood and affective expression 
were frequently sad and tearful, especially when recounting 
his experiences in Vietnam.  About suicidal ideation, he said 
"it would probably be the best thing for everyone . . . I 
just hope it doesn't come to that."  He said that using a 
gun would be "the manly way to do it."  He was ambivalent 
about intention and plan, and concerned about disgracing his 
family by committing suicide, but was also concerned about 
becoming a burden to them if he lived.  He said he felt 
hopeless about the future and had little faith that his 
situation would improve.

Tests administered included the Shipley Institute of Living 
Scale, the Rorschach, the Bender-Gestalt, and the Minnesota 
Multiphasic Personality Inventory, and results were thought 
to represent a valid assessment of the veteran's personality 
and intellectual functioning.  During testing, he was able to 
follow directions and seemed interested in putting forth his 
best effort on all assigned tasks.  The tests showed his 
current level of intellectual functioning to be in the 
average range of intelligence, but his performance on tasks 
involving verbal memory was poor.  There was a large 
discrepancy between abstraction abilities and vocabulary 
abilities in favor of the latter.  This discrepancy was 
substantial and significant, and suggested organic 
dysfunction warranting a comprehensive neuropsychological 
evaluation.  (However, such an evaluation conducted a week 
later did not confirm impaired brain functioning.)  The 
examiner said the veteran's performance on personality 
assessment tasks indicated severe psychological problems and 
emotional distress and those indications were bolstered by 
his presentation during the clinical interview.  
Specifically, he appeared anxious, agitated, confused, and 
depressed, and had difficulty with concentration and memory.

The examiner said that the veteran's experiences in Vietnam 
left him with feelings of psychological distress.  In 
particular, he tended to suffer from fears unfounded in 
reality and to ruminate about events from that period of his 
life.  He also had intense and disabling feelings of guilt, 
especially concerning the fact that he had survived while one 
of his buddies did not, which may have accounted, in part, 
for feelings of agitation and his lack of impulse control.  
In addition, he was somewhat detached from others, including 
his wife and children.  Finally, he reported a number of 
symptoms, such as dissociative episodes, recurrent and 
intrusive recollections and dreams of combat, and efforts to 
avoid thoughts and feelings associated with combat, all of 
which suggested post-traumatic stress disorder (PTSD).

The examiner noted that the veteran's relationship with 
reality was problematic.  There was no evidence of a formal 
thought disorder, and his perceptions were generally 
accurate, but they tended to be influenced by feelings of 
suspicion and hostility.  His reality testing skills appeared 
to be impaired, as he demonstrated confusion, hostility, 
feelings of persecution, and difficulty with logic, 
concentration, and judgment.  Defense mechanisms consisted 
primarily of suppression, acting out, projection, and 
intellectualization, and obsessive-compulsive defenses.

The examiner noted that the veteran was immature and self-
centered, and lacked insight into his own motives and 
feelings.  In addition, he tended to be dependent, and to 
demand emotional support from others, and might use indirect 
or manipulative means to get attention and affection.  
Consequently, on the interpersonal level, he had difficulty 
relating to people in a mature, adaptive, and mutually 
satisfying way.  He might initially appear to be pleasant and 
outgoing, but tended to withdraw and to isolate himself, 
making interpersonal relationships superficial and 
problematic for himself and others.  He resented his 
dependence, and inner conflict might occur as a result of his 
feelings of powerlessness and his attempts to deny 
unacceptable impulses.  That conflict, in turn, might lead to 
episodes of impulsivity marked by aggressive or sexual acting 
out.

The veteran also exhibited evidence of gender role conflict, 
that is, conflict between what he perceived as "manly" and 
his feelings of dependency and passivity.  For example, his 
perception of what constituted appropriate masculine behavior 
created expectations and emotional demands upon himself that 
resulted in feelings of inadequacy and impotence.  Such 
feelings also could explain episodes of acting out involving 
physical aggression.

The examiner said that, as a result of the forces described 
above, the veteran had difficulty maintaining adequate 
control over his behavior; he often showed poor judgment and 
acted out aggressively or in other ways that brought him into 
conflict with societal standards and values.  In addition, he 
felt inadequate in social situations, especially those 
involving members of the opposite sex. 

The examiner said that, in summary, the veteran appeared to 
be an anxious, agitated, and depressed individual who 
complained of irritability and forgetfulness.  He felt 
isolated, apathetic, guilty, and alienated from others, but 
he also expressed strong feelings of hostility and rebellion, 
especially toward authority figures.  Underlying appearances 
and feelings, the examiner found a basically immature, self-
centered, and dependent individual who tended to make a good 
first impression, but whose long-term relationships were 
likely to be superficial and unsatisfying.  As a result of 
his tendency to misinterpret events, poor behavioral 
controls, and interpersonal difficulties, he could be prone 
to acting out.  Such incidents could be exacerbated by the 
use of alcohol which would tend to further confuse his 
thinking, distort his perceptions, and impair his judgment.  
In an effort to confirm his masculinity, he might behave in 
an inappropriate manner, such as being aggressive (i.e., 
physically assaultive).  He felt and expressed little remorse 
or distress for his aggression.  Instead, situational 
consequences, such as a loss of job, appeared to temporarily 
restrain his behavior.  The examiner said that, in the 
absence of an adequate, internalized value system, it was 
likely that he would continue to exhibit a behavior pattern 
marked by poor judgment and inability to benefit from 
experience.

Diagnoses, on Axis I, were PTSD, dysthymia, and "rule out" 
alcohol abuse and, on Axis II, passive-aggressive traits.  
Psychosocial stressors, on Axis IV, were work-related 
problems and marital discord.  The Global Assessment of 
Functioning (GAF) score was 50, with the highest score during 
the preceding year estimated to be 70.

At an August 1993 VA psychiatric examination, the examiner 
reviewed the veteran's file and noted the service connection 
for hearing loss, tinnitus, and the psychiatric disorder.  
The veteran related the salient points of his military 
service and said that, in Vietnam, he was not concerned about 
getting killed but was concerned about the possibility of 
burning in an aircraft crash.  The examiner noted that the 
veteran did not refer to specific stressor events but made 
only general comments about things he feared in Vietnam.  The 
veteran said that, after service, he had stomach upset and 
broke out in sores.  He said that, during that immediate 
postservice period, he was easily startled and did not like 
being around people, so he fished for about seven months to 
avoid them.  In terms of symptomatology, the veteran reported 
that he was forgetful, lost track of what he was saying, did 
not like being around people, was startled by sudden noises, 
was anxious, became easily irritated and upset, had 
difficulty sleeping, found it difficult to trust people, felt 
helpless and hopeless, cried easily, and got depressed, but 
was not troubled by nightmares or flashbacks.

Objectively, he was well groomed, oriented, pleasant, and 
cooperative.  Speech exhibited appropriate flow, without 
pressure, and its content did not indicate looseness of 
associations or flight of ideas.  Attention and concentration 
were normal and he could do routine mental calculations.  
There was slight impairment of recent memory as he was only 
able to recall two of three objects after five minutes.  
There was no evidence of hallucinations or delusions and he 
denied active suicidal or homicidal ideation.  The examiner 
said that the veteran had anxiety and depression, but he was 
unable to find specific symptomatology to warrant a diagnosis 
of PTSD.  Diagnoses were major affective illness (depression) 
and generalized anxiety disorder.

In an October 1993 letter, F. Joseph Whelan, MD, a 
psychiatrist to whom the veteran had been referred by his 
employer, noted that the veteran had had problems with 
supervisory personnel at work and reported the results of a 
September evaluation.  At the evaluation, the veteran 
reported decreased stamina, sleep disturbance, depression 
with crying spells, a feeling of being unable to control 
himself, and problems with concentration, memory, and lack of 
interest.  He reported that he was first in the Marine Corps 
and later in the Army where he was a helicopter pilot and 
attained the rank of Chief Warrant Officer.  Following active 
service, he spent nine years in the Reserves.  He owned his 
own construction company for five years and then worked for 
the government.  He had been married for 27 years and had 
three children.  He enjoyed hunting, fishing, and collecting 
Indian and Civil War artifacts.

On mental status examination, the veteran was alert, 
oriented, cooperative, and articulate.  Memory, insight, and 
judgment were intact, and there was no evidence of 
hallucinations or delusions, but he appeared depressed and 
anxious and there was some psychomotor retardation.  In 
addition, there were symptoms of PTSD, including flashbacks, 
nightmares, and increased startle reaction.  Psychological 
testing suggested bipolar disorder (depression) and anxiety.  
The diagnosis was bipolar disorder, with mixed affective 
features, aggravated by his Army tour and by problems with a 
supervisor at work.  Dr. Whelan recommended that the veteran 
be retired for medical reasons.

Later in October, the veteran's employer notified him that he 
was deemed medically unfit for further employment and that he 
would be in a leave status until he applied for disability 
retirement.

In a November 1993 letter to the veteran's employer, Marilyn 
Glaser, MD, reported that the veteran had been her patient 
during the preceding two years.  She said she had reviewed 
the report by Dr. Whelan and noted the psychological tests he 
administered.  She said the veteran's hearing loss and 
tinnitus caused irritability and frustration and that he 
suffered from anxiety, depressed mood, poor concentration, 
sleep disturbance, and chronic fatigue.  She said she agreed 
with Dr. Whelan's recommendation that the veteran be awarded 
medical disability retirement.

At a January 1994 VA psychiatric examination, the veteran 
reported that he was a pilot in Vietnam and flew fifty combat 
missions.  He said he saved a man's life the first day he was 
there and had shot many people.  He was fired on many times 
and "nearly literally had [his] head blown off."  He saw 
prisoners tortured including having their eyes gouged out 
with bayonets.  The veteran said he could not tolerate crowds 
or hearing multiple voices.  He also reported that he was 
irritable, argued a lot, and flew off the handle easily, so 
he avoided people.  He had nightmares and said that his 
doctor told him that he was "suicidally depressed."  The 
examiner noted the veteran's postservice employment and 
medical history including hearing loss and tinnitus.  The 
veteran was tidy and cooperative and spoke clearly, audibly, 
and rationally.  Abstract thinking showed some 
functionalization.  There was fleeting suicidal ideation, but 
no plan, and there was no evidence of organicity, thought 
disorder, or psychosis.  The Axis I diagnoses were dysthymic 
disorder and adjustment disorder, with anxious and depressed 
mood, secondary to illness and situational factors.

As indicated above, a February 1994 rating decision increased 
to 50 percent the evaluation assigned the psychiatric 
disorder and made the increase retroactive to September 1991, 
the date of the original claim forbenefits.

An August 1994 letter by Doctor Glaser contended that, in 
addition to his hearing loss and tinnitus, the veteran had 
been diagnosed with bipolar disorder, exacerbated by PTSD 
secondary to military service and employment in the Federal 
Bureau of Prisons.  She noted that he was taking Prozac and 
Klonopin, and listed the following as work restrictions:  no 
driving, no work with heavy machinery or at heights, no loud 
noise environment, and no high stress environment.

In a September 1994 letter to the veteran's attorney, Gina 
Puzzuoli, MD, reported that she saw the veteran that day at 
his attorney's request.  The veteran told her he had been a 
gunship pilot in Vietnam and saw a lot of battle.  He said, 
"I feel like I was just doing my duty.  I know I saved a lot 
of American lives, although it does bother me as I get 
older."  He said he had worked as a construction project 
manager for the Bureau of Prisons for the preceding eighteen 
years, and had recently reported internal wrongdoing to the 
inspector general.  He had been ordered by his employer to 
undergo a psychiatric evaluation by Dr. Whelan, and the 
doctor attributed his condition to the war and to his 
employer.  The doctor noted salient aspects of the veteran's 
social and family history and also noted that he was 
receiving psychiatric treatment at the VA hospital.

The doctor found the veteran to be alert, oriented, pleasant, 
and cooperative.  He was articulate and answered all 
questions appropriately.  His psychomotor activity was 
normal, he made good eye contact, and he exhibited a very 
positive disposition.  He denied hallucinations, delusions, 
obsessions, and phobias, and insight, memory, and judgment 
appeared to be intact.  The doctor noted that the veteran had 
had symptoms of bipolar disorder, depression, and 
"hypermania."  She opined that the veteran showed signs of 
bipolar disorder aggravated by his military service and 
"intanglements [sic] and problems" with his employer.

In an October 1994 letter to the veteran's attorney, Dr. 
Whelan opined, in reliance on his September 1993 evaluation, 
that the veteran was significantly and chronically 
incapacitated, that he was incapable of functioning 
adequately in any type of gainful employment, and that he 
should be considered totally disabled.

A January 1996 outpatient treatment record by the VA mental 
hygiene clinic noted the veteran's improvement with the 
current therapeutic regime.  He was calm, quiet but 
talkative, friendly, and contented.  Affect was warm and 
flexible.  Energy level and appetite were good and there was 
no suicidal or homicidal ideation.  There was no evidence of 
depression.

At a June 1996 VA psychiatric examination, the veteran 
reported that he was service connected, at 60 percent, for 
hearing loss, tinnitus, and depression.  He had been in 
treatment at the VA hospital during the preceding three years 
and was taking Prozac and Desyrel.  The examiner noted the 
highlights of the veteran's military, past medical, and 
occupational history, including that he last worked in 1993, 
and referred the reader to the January 1994 examination, that 
he also had conducted, for more details.  The veteran 
reported that he was irritable, had memory lapses, was easily 
distracted at red lights, and sometimes felt useless and 
worthless.  He said, "When I think about what I did in 
Vietnam, it bothers me.  I had to do killing, which I did not 
like.  I had to do things."  He also said he had sought 
service connection for PTSD but his claim was denied.  He 
said he blew the whistle on someone at work and they got back 
at him by forcing him into medical retirement.  The examiner 
noted that the veteran became extremely animated and agitated 
and said he felt betrayed.

The examiner found the veteran to be cooperative, neat, and 
tidy.  His speech was clear, audible, rational, and without 
spontaneity.  He said that people did not understand him, and 
were after him, and his affect was one of fear, agitation, 
and paranoia.  He had no active suicidal or homicidal 
ideation or plan.  About his experiences in combat, he said 
that it was always on his mind and that he had flashbacks.  
No definite evidence of organicity was noted.  Abstract 
thinking was appropriate and insight was fair.  Diagnoses 
were mild to moderately severe major affective disorder, 
recurrent, with paranoid ideation; history of dysthymia; and 
adjustment disorder with anxious and depressed mood secondary 
to physical illness and situational factors.

An October 1996 outpatient treatment record by the VA mental 
hygiene clinic noted that the veteran said he felt "pretty 
good" and that he denied depression.  He was friendly and 
cooperative, looked well, was well groomed, and was neatly 
dressed.  His speech was normal, thoughts were linear, 
logical, and goal-directed, and there was no flight of ideas 
or looseness of associations.  He denied suicidal or 
homicidal ideation, sleep disturbance, and decreased 
appetite.  He denied marital or family stressors but admitted 
to some anxiety related to a legal matter related to his 
employment status.  Memory was intact, and judgment and 
insight were very good.  He still complained of tinnitus, but 
reported that medications were helping.

A March 1997 outpatient treatment record by the VA mental 
hygiene clinic noted the veteran's continued improvement with 
current treatment.  He reported that he was active at home 
and his appetite and sleep were good.  He said the medication 
had been helpful and caused no side effects.  He was calm, 
quiet but talkative, and friendly.  There was no suicidal or 
homicidal ideation.  Affect was good and there was no 
evidence of depression.

A June 1997 outpatient treatment record by the VA mental 
hygiene clinic noted that the veteran was emotionally very 
stable on the current medication.  He reported that the 
medication had been very helpful, that his appetite, sleep, 
and energy were very good, and that he was able to enjoy a 
variety of things in his life.  He was calm, contented, 
friendly, and quiet but talkative.  There was no suicidal or 
homicidal ideation.  Affect was warm and flexible, and there 
was no evidence of depression.

An October 1997 outpatient treatment record by the VA mental 
hygiene clinic noted that the veteran felt okay and that he 
was more calm on Prozac.  He had not noted side effects from 
the medication, but he was concerned about the long-term 
effects of its use.  His speech was normal in rate, rhythm, 
and tone, and stream and content of thought were logical and 
coherent.  There had been no hallucinations, and judgment and 
insight were good.

At a July 1998 VA psychiatric examination, the veteran 
reported his military history and his service-connected 
disabilities.  With regard to his employment history, he 
reported that he had worked for the federal Bureau of Prisons 
for seventeen years.  He said he had been a "whistle 
blower," felt harassed, had violent outbursts, was examined, 
and was told he was unfit for duty.  These days, he worked 
around the house, worked in his shop, helped others with odd 
jobs, hunted and fished, and collected Indian artifacts.  
About his hearing disorder, he said he had constant ringing 
in the ears, and moderate hearing loss, was bothered by 
sudden noises, and became confused if several people talked 
at once.  He said he felt tired and run down, had difficulty 
with concentration and maintaining interest, had some 
hopeless/helpless feelings, and felt nervous, anxious, edgy, 
and depressed.  He said he had difficulty sleeping at night, 
and claimed he had nightmares, though not as frequently as in 
the past.  He denied delusions and hallucinations but claimed 
he had experienced a flashback about two years earlier.

The examiner found the veteran to be oriented, appropriately 
groomed, pleasant and cooperative, but somewhat tense and 
anxious.  Flow and content of speech were appropriate, 
without pressure, and without looseness of associations or 
flight of ideas.  There was no evidence of delusions, 
hallucinations, obsessive thoughts, or compulsive actions.  
Attention and concentration were normal and he was able to 
perform routine mental calculations.  Memory was slightly 
impaired as he was only able to recall two of three objects 
after five minutes.  Judgment was intact.  The examiner noted 
that the veteran had chronic anxiety and depression, and 
diagnosed dysthymic disorder.  He also noted that the veteran 
reported a close call in Vietnam, when an enemy soldier was 
about to shoot him but was shot first by another soldier, but 
that he did not have significant symptomatology upon which to 
base a diagnosis of PTSD.

Because the February 1998 Board remand provided that the 
veteran should be afforded an evaluation by a board of two 
examiners, he was referred to the Prestera Center for Mental 
Health Services.  At a December 1998 evaluation, examiners 
noted the veteran's family, military, medical, and employment 
history.  He reported sadness, occasional crying, occasional 
feelings of hopelessness, difficulty sleeping, and occasional 
nightmares though he could not recall their content and said 
they were less frequent than in the past.  He said he became 
irritable in crowds, perspired, and developed rapid motor 
tremors.  He reported low energy levels and said he had 
generally lost interest in most of his usual activities.  He 
reported mildly exaggerated startle response.  He claimed 
that, in situations of unusual stress, he had flashbacks 
during which he believed he was back in Vietnam, was 
surrounded by Viet Cong, and was selecting targets.

On examination, the veteran was well groomed, appropriately 
dressed, and had good personal hygiene.  He was oriented, 
alert, and cooperative, made fair contact throughout the 
session, and exhibited mildly restless motor behavior.  
Although he had reported bilateral hearing loss and tinnitus, 
the examiners noted that he could understand most 
conversational speech with only occasional repetition.  
Speech was spontaneous, relevant, coherent, goal directed, 
and did not suggest loosening of associations.  Stream of 
thought was logical and goal directed, though he showed some 
preoccupation with his forced retirement, which he felt was 
unfair, from the Federal Bureau of Prisons.  He denied 
hallucinations save for the flashbacks noted above.  
Systemized delusional material was not elicited, nor were 
persecutory thoughts, save for his reference to his forced 
retirement, which he contended was due to his reporting of 
cost over-runs.  Mood was depressed; affect was mildly 
restricted but congruent to depressed mood and appropriate to 
expressed thoughts.  Suicidal or homicidal ideation was not 
elicited.  Memory testing showed some impairment, but 
concentration was intact and attention was within normal 
limits.  Abstract reasoning was within normal limits and 
judgment was good.  Diagnoses on Axis I were dysthymic 
disorder, major depression, and mild PTSD.

In an April 1999 letter, the veteran contended that he had 
PTSD.  In statements submitted in May, he reported incidents 
that occurred in service and claimed service connection for 
PTSD, and his wife contended that he had PTSD and depression 
but was not manic depressive.

Outpatient treatment records by a VA staff psychiatrist 
recorded visits to her by the veteran in July, September, and 
November 1998, in January 1999, and a telephone contact in 
October 1998.  The records referred to depression that waxed 
and waned, to hearing impairment, and to adjustments to 
medication.  None of those records reflected a diagnosis of 
PTSD.  However, in a July 1999 letter addressed To Whom It 
May Concern, and in a July 1999 VA outpatient treatment 
record, she contended that the veteran had PTSD and that the 
disorder had "clearly worsened."

An August 1999 VA psychiatric examination reflected the 
examiner's review of the claim file.  The veteran reported 
that he had been forced to retire from a position with the 
Federal Bureau of Prisons because of his anger, irritability, 
and nightmares, but also said he had been a whistle-blower 
and was threatened and harassed.  He lived with his wife of 
33 years, and did not work.  Subjectively, he complained of 
hearing loss, tinnitus, depression, anxiety, irritability, 
inability to cope, feelings that he was worthless and 
useless, and loss of interest in activities he previously 
enjoyed such as fishing, hunting, sex, and hunting for Indian 
artifacts.  The examiner noted that he was neat, tidy, 
cooperative, and well oriented, and he spoke clearly, 
audibly, and rationally.  Memory testing revealed no 
impairment, abstract thinking was appropriate, hallucinations 
were not elicited, nor was suicidal or homicidal ideation, 
there was no evidence of organicity, and judgment and insight 
were fair.  There was some survivor guilt, he seemed guarded 
and suspicious, a sense of hopelessness and helplessness 
prevailed, and his affect was of fear, apprehension, and 
agitation.  Diagnoses were moderate to moderately severe 
major depression, recurrent, with paranoid ideation; 
adjustment disorder with anxious and depressed mood secondary 
to illness and situational factors; and dysthymic disorder.  
The examiner assigned a Global Assessment of Functioning 
score of 60.


Analysis

In June 1991, the veteran claimed service connection for a 
psychiatric disorder secondary to hearing loss and tinnitus.  
A September 1991 rating decision granted service connection 
and assigned a 10 percent evaluation effective June 1991, the 
date of receipt of the claim.  In February 1992, the veteran 
contended that he was entitled to a 100 percent evaluation.  
That contention was treated by the RO as a claim for an 
increased rating, and a June 1992 rating decision denied the 
claim.  In a July statement, the veteran disagreed with the 
June rating decision.

Evidentiary development continued during the pendency of the 
appeal, and a February 1994 rating decision increased, to 50 
percent, the evaluation for the psychiatric disorder.  
Generally, an increased evaluation is made effective the date 
of receipt of the increased-rating claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  However, in this case, declaring that the 
June 1991 claim had not become final, the February 1994 
rating decision made the increased evaluation retroactive to 
June 1991, the date of receipt of the original claim for 
service connection.

As to the legal basis for that effective date, one could 
hypothesize that the RO, in effect, determined that the 
increased disability which warranted the increased evaluation 
became factually ascertainable within one year of the 
February 1992 contention.  See 38 C.F.R. § 3.400(o)(2) (the 
effective date of an increased evaluation is the earliest 
date that increased disability is factually ascertainable if 
the claim is received within one year thereof; otherwise, the 
effective date of an increased evaluation is the date of 
receipt of the claim).  In effect, the February 1994 rating 
decision, by granting the increase retroactive to the June 
1991 claim, treated the veteran's February 1992 contention as 
either a Notice of Disagreement with the September 1991 
rating decision or as a claim to which 38 C.F.R. 
§ 3.400(o)(2) applied.  The result of each approach would be 
the same, i.e., the increase would be retroactive to the June 
1991 claim.

In our February 1998 remand, we viewed the appeal as one from 
the June 1992 denial of an increased evaluation.  However, 
the approach employed by the RO in 1994, i.e., making the 
increased evaluation retroactive to the June 1991 claim, 
regardless of its rationale, was correct, and that is 
particularly true in light of subsequent events.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  In Fenderson, the 
Court of Appeals for Veterans Claims (Court) held that, when 
the veteran disagrees with the initial evaluation assigned 
following a grant of service connection, adjudicators must 
consider all of the evidence of record relating to the 
service-connected disability because separate ratings can be 
assigned for separate periods of time during the entire 
period of service connection.  Id. at 126.  Thus, the RO has 
determined that a 50 percent evaluation has been warranted 
for the entire period of service connection, in spite of the 
fact that a 10 percent evaluation was initially assigned and 
was in effect for more than two years.  We now find, pursuant 
to Fenderson, and consistent with the February 1994 rating 
decision, that the veteran's February 1992 contention 
constituted a Notice of Disagreement with the evaluation 
assigned by the September 1991 rating decision.

Now we must determine whether the evidence shows that an 
evaluation greater than 50 percent is warranted for any 
period since June 1991.  There is, however, a matter that 
must be addressed before the Board proceeds further.

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the duty to assist 
pursuant to 38 U.S.C.A. § 5107(a) does not attach.  Morton v. 
West, 12 Vet.App. 477, 480-1 (1999), citing Grivois v. Brown, 
6 Vet.App. 136, 139 (1994); Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).  Thus, the threshold question in any case is 
whether the claimant has submitted sufficient evidence to 
well ground the claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

In this case, we find that some of the medical evidence of 
record suggests that disability attributable to the veteran's 
psychiatric disorder has increased.  When we consider only 
that evidence, we find that the claim is well grounded.  See 
Hickson, supra.  Thus, VA has a duty to assist in gathering 
evidence pertaining to the claim, and we must now determine 
whether that duty has been fulfilled or whether there is 
additional evidentiary development to be accomplished.  In 
that regard, each disability must be viewed in relation to 
its history; thus, examination reports and treatment records 
extending back to the date of service connection must be 
considered.  38 C.F.R. § 4.1.

Here, the veteran has been afforded several VA and fee-basis 
examinations, the reports of those examinations are of 
record, and many of them are of recent vintage.  In addition, 
the RO has obtained reports and outpatient treatment records 
prepared by non-VA clinicians and by the veteran's VA 
psychiatrists and social worker.  Finally, the veteran has 
submitted evidence and argument by way of several statements, 
and has also submitted a statement from his wife.  In sum, we 
cannot conceive of additional evidentiary development that 
should be undertaken, and we find that the VA duty to assist 
has been fulfilled.  38 U.S.C.A. § 5107.

We turn now to the law applicable to the determination of the 
evaluation to be assigned a service-connected disability.  
The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

This case comes to us from a September 1991 rating decision, 
and the rating criteria for mental disorders were changed in 
November 1996.  When regulations concerning entitlement to a 
higher evaluation are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the criteria most favorable thereto.  Baker v. West, 11 
Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order);  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Thus, adjudicators must apply both the 
old and the new rating criteria.  Here, the September 1991 
rating decision applied the pre-November 1996 rating criteria 
and, since April 1997, Supplemental Statements of the Case 
applied the current rating criteria.  We must also consider 
both sets of criteria.

Pre-November 1996 regulations provided that social and 
industrial inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130.  Social 
integration was considered one of the best determinants of 
mental health and reflected the ability and desire to 
establish healthy and effective interpersonal relationships.  
However, in evaluating a disability, social inadaptability 
was to be considered only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
and, thus, the assigned rating was to be based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two important determinants of disability were 
time lost from gainful work and a decrease in work 
efficiency.  However, an emotionally sick veteran with a good 
work record was not to be underevaluated nor was a veteran's 
condition to be overevaluated on the basis of a poor work 
record not related to the psychiatric picture.  38 C.F.R. 
§ 4.130.

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), that 
findings on the examination report must support the 
diagnosis, and that, if these requirements are not met, the 
rating agency must return the report to the examiner.  
38 C.F.R. § 4.125(a).  The frequency, severity, and duration 
of psychiatric symptoms must be considered as well as the 
length of, and the veteran's ability to adjust during, 
periods of remission.  The evaluation assigned must be based 
on all the evidence of record that bears on occupational and 
social impairment and not merely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  Finally, the extent of social 
impairment must be considered but the evaluation may not be 
based solely on social impairment.  38 C.F.R. § 4.126(b).

There are some similarities between the old and new 
regulatory schemes.  First, social adaptability is an 
important consideration, but it is only one consideration, 
and an evaluation cannot be based on that alone.  Second, a 
work record, or lack thereof, is also an important 
consideration to the extent that it reflects the effects of 
psychiatric symptomatology.  That is, a poor work record may 
be evidence of either inability to work or unwillingness to 
work, so a poor work record, in and of itself, does not 
constitute evidence of the level of disability.  The most 
significant factor under either the old or new regulatory 
scheme is evidence of the effects of psychiatric 
symptomatology.

In this case, the veteran has been diagnosed with a mental 
disorder that has been variously labeled depression, bipolar 
disorder, PTSD, adjustment disorder, dysthymic disorder, 
generalized anxiety disorder, and major affective disorder, 
to name a few, and a personality disorder manifested by 
passive-aggressive traits, while some examiners have 
specifically ruled out depression and PTSD.  Distinctions 
between those disorders may affect a treatment plan, but they 
do not bear on the evaluation to be assigned.  That is 
because the rating criteria are the same for all of the 
psychiatric disorders diagnosed, except for the personality 
disorder (for which service connection is not granted), so 
the veteran must understand that the evaluation assigned is 
based on the manifestations of mental illness and not on the 
number or nature of the disorders diagnosed.

Under the provisions of the applicable diagnostic codes, the 
rating criteria in effect prior to the November 1996 
regulatory amendment provided that a 70 percent evaluation 
was warranted when the ability to establish and maintain 
effective relationships with people was severely impaired and 
psychoneurotic symptoms caused severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective relationships with people was considerably 
impaired and psychoneurotic symptoms resulted in such a 
reduction in reliability, flexibility, and efficiency as to 
cause considerable industrial impairment.

Under the provisions of the applicable diagnostic codes, the 
current rating criteria provide that a 70 percent evaluation 
is warranted for occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals that interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances including 
work or a similar setting; and inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks more frequent than once a 
week; difficulty understanding complex commands; impairment 
of memory characterized by, for example, forgetting to 
complete tasks or the retention of only highly-learned 
material; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same.  That responsibility can be daunting where, as here, 
medical evidence diverges but, in weighing medical evidence, 
we may accept one medical opinion and reject others.  Evans 
v. West, 12 Vet.App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet.App. 429, 433 (1995).  At the same time, we are mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet.App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet.App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet.App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In sum, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Turning now to the evidence relative to the veteran's 
service-connected psychiatric disorder, we find that 
examiners consistently described his judgment as intact, have 
never detected evidence of a thought disorder, and noted his 
marriage of more than 33 years and the good relationship he 
has with his daughters.  Clearly, there is no evidence of a 
deficiency in his judgment, thinking, or family 
relationships.  Further, there is no evidence of social 
impairment; indeed, the veteran has said he passes the time 
by helping others do odd jobs.  Finally, there is no evidence 
of disorientation, of neglect of his personal appearance or 
hygiene, of suicidal or homicidal ideation, of obsessional 
rituals, or of illogical, obscure, or irrelevant speech.  The 
medical evidence that addressed the foregoing factors 
affirmatively shows that the veteran does not meet the new 
rating criteria for a 70 percent evaluation.

Under the new rating criteria for a 50 percent evaluation, 
the evidence shows that there is no social impairment, 
flattened affect, circumstantial, circumlocutory, or 
stereotypical speech, panic attacks, difficulty understanding 
complex commands, significant impairment of memory, impaired 
judgment, or impaired abstract thinking.  Thus, it is not 
entirely clear that even a 50 percent evaluation is 
warranted, at least on the basis of the new rating criteria 
cited above.

The rating criteria addressed above are not the only criteria 
applicable; other criteria relate to the effect of the mental 
disorder on employment.  In this case, the veteran reported 
that he had a physical altercation with a co-worker but he 
worked cordially with the other man thereafter.  In addition, 
he referred to other problems he had at the Federal Bureau of 
Prisons, but it is not entirely clear whether those problems 
could be attributed to his whistle-blowing activity, as he 
has contended, or to an inability to maintain effective work 
relationships, as he has also suggested.  If those problems 
were related to an inability to form effective work 
relationships, then it is not clear whether that inability 
was due to mental illness or to the personality disorder that 
was diagnosed while he was employed.  Finally, examiners 
mostly found that the veteran's employment exacerbated his 
mental disorder rather than that his mental disorder 
interfered with his employment.  In any event, we do not find 
that his mental disorder caused occupational impairment or 
even that it made it difficult for him to establish and 
maintain effective work relationships.

Basically, the evidence shows some deficiency, or 
disturbance, of mood, but it has not been described as near-
continuous depression that affects the veteran's ability to 
function independently, appropriately, or effectively.  That 
manifestation of mental illness does not warrant a 70 percent 
evaluation under the new rating criteria.

The evidence shows that the veteran has maintained a marriage 
for more than 33 years, that he has a good relationship with 
his three daughters, that he helps others do odd jobs, and 
that he enjoys hunting, fishing, and collecting Indian 
artifacts.  Moreover, he has impressed examiners with his 
appearance and, in spite of some apparent depression, his 
affable attitude.  It is questionable whether the evidence 
shows considerable impairment in the ability to establish or 
maintain effective relationships with people, or that it 
shows considerable industrial impairment, so as to warrant a 
50 percent evaluation under the old rating criteria.  
However, the evidence certainly does not show, under the old 
rating criteria, severe impairment in the ability to 
establish and maintain effective relationships with people, 
nor does it show that psychoneurotic symptoms caused severe 
impairment in the ability to obtain or retain employment.  
Thus, a 70 percent evaluation is not warranted under the old 
rating criteria.

In sum, findings on recent examinations are not significantly 
different from those made earlier.  Thus, there is no 
evidence of increased disability and the current 
manifestations of disability do not support an evaluation 
greater than 50 percent.


ORDER

An evaluation in excess of 50 percent, for a psychiatric 
disorder secondary to hearing loss and tinnitus, is denied.


REMAND

In April 1994, the veteran submitted a VA Form 21-8940 
wherein he claimed TDIU, and a July 1994 rating decision 
denied the claim.  The veteran was notified of that denial in 
a July 1994 Supplemental Statement of the Case (SSOC), albeit 
only in the chronology section, which addressed the issue of 
an increased rating for dysthymic disorder with depression.  
The cover letter on the SSOC advised the veteran to notify 
the RO within 60 days if he wished to perfect an appeal as to 
any issue covered by the SSOC that was not covered by a prior 
SSOC.

In a September 1994 statement, VA Form 21-4138, the veteran 
referred to the "last denial" and disagreed with it by 
contending that he was unable to work.  That statement must 
be viewed as a Notice of Disagreement relative to the July 
1994 rating decision that denied TDIU.  Although a November 
1994 SSOC briefly addressed a reason for denying TDIU, it did 
not, nor did any subsequent SSOC, inform the veteran of the 
applicable law to enable him to prepare a substantive appeal 
on that issue.  Thus, the case must be remanded for issuance 
of a Supplemental Statement of the Case.  See Manlincon v. 
West, 12 Vet.App. 238, 240-1 (1999) citing Holland v. Gober, 
10 Vet.App. 433, 436 (1997); 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the evidence of record 
relevant to the issue of TDIU and issue a 
Supplemental Statement of the Case reflecting that 
review and informing the veteran of the applicable 
law and the procedure for perfecting appeal of the 
issue.

2.  If the Supplemental Statement of the Case is 
adverse to the veteran in any way, he and his 
representative should be afforded a reasonable 
opportunity to respond thereto.  The veteran is 
hereby notified that the TDIU issue will be 
returned to the Board only if that benefit is not 
granted and he files a timely substantive appeal 
with respect thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



